     Case 3:19-cv-02878-MCR-MJF Document 27 Filed 09/02/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


SPERANZA ALESSANDRA,
      Plaintiff,
v.                                             CASE NO. 3:19cv2878-MCR/MJF
WILLIAM BARR, et al.,
      Defendants.
                                           /

                                       ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated August 18, 2020. ECF No. 25. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
Case 3:19-cv-02878-MCR-MJF Document 27 Filed 09/02/20 Page 2 of 2




2.    Plaintiff’s Motion for Summary Judgment, ECF No. 14, is DENIED.

DONE AND ORDERED this 2nd day of September 2020.




                             s/M. Casey Rodgers
                             M. CASEY RODGERS
                             UNITED STATES DISTRICT JUDGE
